Title: From Thomas Jefferson to William Crawford, 20 March 1808
From: Jefferson, Thomas
To: Crawford, William


                  
                     Sir 
                     
                     Washington Mar. 20. 08.
                  
                  Having recieved thro’ you the Address of the Democratic citizens of the county of Adams in Gettysburg on the 15th. of Feb. last, I ask permission through the same channel to return the answer, & to offer to them & yourself the assurances of my high respect.
                  
                     Th: Jefferson 
                     
                  
               